 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the two labor organizations are not paid on the same basis.While bothorganizations seek and receive the same hourly rate of pay, members ofCarpenters receive time and one-half for hours worked in excess of six daily,whereas members of IATSE do not receive the higher rate until the daily hourshave exceeded eight.Thus,-based upon an 8-hour day, carpenters receive ahigher daily rate of pay.According to Rossal, this information relative towhichorganization the employee is affiliated with is provided by the superintendentsolely for the assistance of the payroll department in computing payrolls. Itwould appear that these varying overtime pay practices are promulgated bythe respective labor organizations and not the Company.Under the foregoingcircumstances, the undersigned makes no finding of an unfair labor practicepredicated upon the use of this form.The undersigned will therefore recommend that the complaint be dismissedin its entirety.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.The operations of Respondent Company affect commerce within the mean-ing of Section 2 (6) and (7) of the Act.2. International Alliance of Theatrical and Stage Employees and its LocalUnion 44, and Studio Carpenters Local 946, United Brotherhood of Carpentersand Joiners of America, AFL, are labor organizations within the meaning ofSection 2 (5) of the Act.3.Respondent Company has not engaged in unfair labor practices withinthe meaning of Section 8 (a) (1), (2), and (3) of the Act.4.Respondent Union has not engaged in unfair labor practices within theweaning of Section 8 (b) (1) (A) and (2) of the Act.[Recommendationsomitted frompublication in this volume.]RIIEEM MANUFACTURING COMPANYandINTERNATIONALBROTHERHOODOF, ELECTRICAL WORKERS, LOCAL UNION 11, AMERICANFEDERATIONOF LABOR, PETITIONER.Case No. 21-RC4516. August 8, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Fred W. Davis, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].i 'At the hearing the Employer moved to dismiss the petition on the ground that theunit sought by the Petitioner is inappropriate.For the reasons expressed in paragraphnumbered4, infra,his motion is denied.100 NLRB No. 88. RHEEM MANUFACTURING COMPANY565Upon the entire record in this case, the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe Act.2.Thelabor organizationsinvolved claim to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act 24.Since April 30, 1941, the Intervenor has represented productionand maintenance employees at the Employer's South Gate, California,.plant, including electricians, in a single unit.The Petitioner nowseeks to sever, and represent as a separate unit, maintenanceand con-struction electricians and their apprentices or full-time helpers atthe plant, excluding all other employees and supervisors as defined inthe Act.The Employer and the Intervenor oppose theseverance,alleging (1) that the Employer is engaged in the "basic steel" industryand severance should be denied under the doctrine of theNationalTube Company 3andScullin Steel C0.4cases; (2) that the proposedunit is not a true craft group; and (3) that the highly integratedoperations of this plant preclude the severance of any craft groupfrom the existing production and maintenance unit, established by10 years'bargaininghistory.The severance of the proposed group is not precluded, as the Em-ployer contends, by the doctrine of theNational Tube CompanyandScullin Steel Co.cases, in which the Board enunciated the principlethat, due to the integrated nature of operations in the "basic steel"industry, it will deny, in that industry, severance of a craft from aproduction and maintenance unit. The Employer's South Gate plantis principally engaged in the fabrication of various metal products bfrom pressed sheet steel. It does not produce ingot steel, rolled steel,or sheet metal products, which are the principal products of the "basicsteel" industry.Accordingly, we find that the Employer's South Gateplant is not primarily engaged in the "basic steel" industry and that2The Employer and United Steelworkers of America, Local 3941, CIO, theIntervenorherein, contend that their existing contract, as supplemented, is a bar to the instant peti-tionThe contract in question was originally executed on September 18, 1950, to be effec-tive from July 1, 1950, to July 1, 1952, with a 60-day automatic renewal provision. OnDecember 14, 1950, the contracting parties executed a supplemental contract and, amongother things, extended the contract term through January 31, 1953.The instant,petitionwas filed on April 15, 1952.As it appears that the petition herein was timely filed with respect tothe automaticrenewal date in the original contract, we find the contract. as extended, does not constitutea bar to a present determination of representatives.The Reliance Electric &EngineeringCompany,98 NLRB 488.3 76 NLRB 499.4 95 NLRB 530.5 Its principal products are steel barrels and steel gasolinecontainers made for the armedforces, commonly called "blitz" cans. 566DECISIONS .OF NATIONAL LABOR; RELATIONS BOARDtheNational Tube CompanyandScullin Steel Co.cases are not de-terminative of this case.6The Employer's maintenance department is under the general super-vision of a maintenance engineer. - The electricians, as well as themaintenancecarpenters, painters, and pipefitters, work under the im-mediate supervision of anassistantmaintenance foreman.Whenreporting for work, electricians, as well as other maintenance employ-ees, report to one of the two maintenance shops located at this plant.This maintenance shop has one corner reserved for the electricians andtheir work benches.Electricians and other maintenance departmentemployees are subject to call 7 anywhere throughout the three build-ings ofthe South Gate plant. The primary function of the electri-cians is to repair electrical breakdowns occurring on all productionlines."One electrician spends his full time as an operator of an electricallycontrolled welding machine."This electrician's duties as operatorare similar to those of the other electricians in that his duties are tostart the machine, see that the machine runs properly, and in case ofany electrical breakdown, repair the same.This machine is auto-matically fed, so that the electrician has only to perform maintenancefunctions in regard to its operation.Although the Employer has no formal apprenticeship program,each electrician, when hired, is required to have 4 years' experience inthe electrical field:He then receives additional on-the-job trainingat the plant.Upon the foregoing facts, we are satisfied that these employeesexercisethe degree of skill characteristic of the electrical craft.Theydo not perform routine and repetitive tasks of the type which are in-separable from the production process.1°For this reason, we do notbelieve that the Employer's operations at South Gate are so integratedas topreclude their severance.Notwithstanding a 10-year bargaininghistory on a broader basis, we find that the Employer's electriciansconstitute an identifiable, skilled, homogeneous craft group who may,if they so desire, constitute an appropriate unit'Under these circumstances, we shall direct an election in the fol-lowing voting group : All maintenance and construction electricians0 The Board has frequently recognized that the fabrication of commercial products is notwithin "basic steel"operations.See e. g.General Steel Castings Corporation,99 NLRB607, Mesta Machine Company,94 NLRB 1624.An exclusive whistle call is used to summon the electricians to a desired place.It was estimated by the maintenance foreman that the electricians spend 60 percent oftheir time doing strictly electrical work and the remainder of their time performing routineduties such as installing light bulbs,making routine checks of electrical equipment, andoccasionally assisting other maintenance department employees.0On another shift, the operator of this machine is a maintenance mechanic.10General Steel Castings Corporation,supra,and cases cited therein ;The Baldwin Loco-motive Works,Eddystone Division,89 NLRB 403.11General Steel Castings Corporation,supra,and cases cited therein. UNION STARCHAND REFININGCOMPANY567.and their apprentices or full-time helpers at the Employer's SouthGate, California, plant, excluding all other employees and supervisorsas defined in the Act, If a majority of them vote for the Petitioner,they will be taken to have indicated their desire to constitutea separateappropriate unit, and the Regional Director conducting the electiondirected herein is instructed to issue a certification of representativesto the Petitioner for this group, which the Board, under such circum-stances, finds to be an appropriate unit for the purposes of collectivebargaining.In the event a majority vote for the Intervenor, theBoard finds the existing plant unit to be appropriate, and the RegionalDirector will issue a certification of results of election to that effect.[Text of Direction of Election omitted from publication in thisvolume.]UNION STARCHAND REFININGCOMPANYandINTERNATIONALCHEM-ICALWORKERS UNION, AFLPETITIONER.Case No. 14-RC-1784.August 8,1952Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before Benjamin E.Cook, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds : 11.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.The Employer and the Intervenor, American Federation ofGrain Millers, Local 153, AFL, urge their 3-year contract, now in itslast year, as a bar to this proceeding, contending primarily that itis of reasonable duration in the light of an alleged general trendtoward longer collective bargaining contracts.'The Board has reexamined its current contract-bar rule, underwhich no contract of more than 2 years' duration may serve as a bar1 As the record and briefs in thiscase are sufficient,we hereby deny the Employer's re-questfor oral argument.2TheEmployer alsoargues thatfactors other than the custom of contract terms in theindustry should be considered in connection with this issue. It points particularly to thespecial conditions of the Employer's business and its bargaining with theIntervenor.His-torically, however,the Boardhas consideredthe custom of contract duration in a particu-lar industry,ratherthan special circumstances relating to an individual employer,in deter-mining thereasonableness of contracts for terms longer than those reasonable per se.Reed Roller Bit Company,72NLRB 927.The Board does not believe that special circum-stances, such as those relied upon by the Employer here,warrant a reversal of the Board'snormalcontractbar policy.100 NLRB No. 89.